    Case 1:19-cv-00426-C Document 52 Filed 08/03/20 Page 1 of 3                               PageID #: 501




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

    AMOS FINANCIAL, LLC, as            )
    assignee of SYNOVUS BANK, a        )
    Georgia banking corporation,       )
                                       )
          Plaintiff,                   )
                                       )
    v.                                 )
                                       )
    PHX INVESTMENT GROUP LLC, )
    an Alabama limited liability       ) CIVIL ACTION NO: 19-426-C
    company, THE MOORE GROUP           )
    LLC, an Alabama limited liability  )
    company, G & M HOUSE, LLC, an )
    Alabama limited liability company, )
    and DEMETRIUS MOORE, an            )
    individual,                        )
                                       )
          Defendants.                  )

                           SUMMARY JUDGMENT ORDER
                      REGARDING PHX INVESTMENT GROUP, LLC

           This matter is before the Court on the Plaintiff's Motion for Summary

Judgment Against PHX Investment Group, LLC [Docket No. 47] filed by Amos

Financial LLC (the "Plaintiff" or "Amos Financial"), as assignee of Synovus Bank,

on June 24, 2020.1

           The Court previously entered summary judgment in favor of the Plaintiff and

against all of the Defendants except for PHX Investment Group, LLC ("PHX")


1
    The parties consented to magistrate judge jurisdiction in this action. (Docket No. 28).

                                                             1
    Case 1:19-cv-00426-C Document 52 Filed 08/03/20 Page 2 of 3                                PageID #: 502




[Docket No. 45]. In its Summary Judgment Order, the Court entered judgment

against Demetrius Moore for money damages in the amount of "$872,600.93 with

respect to Mr. Moore's guaranty of the loans owed by PHX." [Docket No. 45, Page

35]. Although the Court found that Mr. Moore was obligated to the Plaintiff for this

amount vis-à-vis his guaranty of the loans owed by PHX, the Court did not enter

summary judgment against PHX because that company was in Chapter 11

bankruptcy when the Plaintiff's Motion for Summary Judgment [Docket No. 34] was

filed and therefore, the Plaintiff's claims against PHX were stayed pursuant to 11

U.S.C. § 362.

         But PHX's bankruptcy case has now been dismissed,2 and the Plaintiff has

moved the Court to enter summary judgment and award money damages against

PHX in the amount of $872,600.93, plus attorney's fees and court costs, which is the

same amount that the Court already determined is owed by PHX in its Summary

Judgment Order [Docket No. 45, Page 35].3 The Plaintiff's request for entry of

summary judgment against PHX is supported by the evidence and materials

previously submitted by the Plaintiff in support of the Plaintiff's Motion for

Summary Judgment [Docket No. 34] against the other Defendants as well as the

findings and conclusions of law made by the Court in its Summary Judgment Order



2
  The Court takes judicial notice of the bankruptcy court's docket and dismissal order regarding PHX, copies of which
the Plaintiff attached as Exhibits "A-1" and "A-2" to the Motion for Summary Judgment [Docket 47].
3
  Counsel for PHX has informed the Court that PHX does not oppose entry of summary judgment against PHX.

                                                         2
    Case 1:19-cv-00426-C Document 52 Filed 08/03/20 Page 3 of 3                               PageID #: 503




[Docket No. 45];4 those findings of fact and conclusions of law are adopted by the

Court for purposes of the instant order and incorporated herein.

        For the reasons stated above, the Plaintiff's Motion for Summary Judgment

Against PHX Investment Group, LLC is GRANTED and a judgment is hereby

entered in favor of the Plaintiff, Amos Financial LLC, as assignee of Synovus Bank,

and against the Defendant, PHX Investment Group, LLC, for money damages in the

amount of $872,600.93, plus attorney's fees of $9,400.00, and court costs of

$1,369.27, for a total of $883,370.20. A separate, final judgment will be entered

against all of the Defendants concomitantly with this order now that all claims

against all parties have been resolved. Fed. R. Civ. P. 54.

        DONE and ORDERED this 3rd day of August, 2020.

                                                     /s/WILLIAM E. CASSADY
                                                     UNITED STATES MAGISTRATE JUDGE




4
  In previously entering summary judgment against Mr. Moore, as guarantor of PHX's obligations to the Plaintiff, it
was necessary for Court to review the evidence submitted by the Plaintiff, make findings of facts, and enter
conclusions of law with respect to the debt owed by PHX to the Plaintiff. The Court now adopts and incorporates into
the instant order its findings of facts and conclusions of law regarding PHX.

                                                         3
